Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 1 of 19




     EXHIBIT A
                 Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 2 of 19



                  Stephanie R. Leach ft023?39)
                  STEPHANIE R. LEÀCH. PILC
                                                                                     TGPY
             2    2415 E, Carne lback Rd., Suítc 700                                  I'tflv 14 z0l8
                  Phoenix, AZ 85016
                  Telenhoire: ß02\ 7 53-927 6
             3
                  Sf ephan   ietâirze¡úpl oym ent¡ttornev. com                             l"trrfrtrry
             4                                                                             \¡¡grwctenr
             5    Attoraeys for Neil Badisni

             6                  IN TNE SUPEruOR COURT OF TITE STATE OÍ'ARIZONA
                                      IN ANI} FOR TI{E COT'N?Y OF MANICOPA
             7

             I   Neil Badiani,                                                    cv20 1s-0'l 409i
          I      v.
                                 Plaintiff,                                    COMPLAINT
         l0                                                                    (JURY TA,IAL DEMÁ¡ÍnED)
                 Eli Lilly and Company,
         tl                      Defendant.
        t2
Ëe
        l3
'$lËu
        t4                 Plaintif{, Neil Badiani ('?laintiff' or "Badiani"), by and througÞ

iiåïË   l5       counser ror his    t"*'ffiT
ãli*    l6                                                   ;ïffi#î'               noo   ro**
¿)¡     t7       l.        At all times relevanl, Mr. Badiani was a resident of Maricopa County, Arizona.

        r8
                 2.        Upon information and belief, at all times relevant, Eli Lilly and Company ("Eli
                 Lilly')   wâs an lllinois corporation licensed to do busÍness in Arieona.
        19
                 3.        Þefendant Eli      Lilly   caused corlain ovents to oscnr in Marioopa County tbat give
        2ç
                 rise to this action,
        2t
                 4,        Mr. Badiani        fTled   a   Charge   of   Discrimination    with the Equal   Employment
        22       Opportunity Commission. The EEOC issued                   a   Notice of Rigüt to Sue on September 17,
        23       2018. Mr. Badiani's fÌling of this lawsuít is timely.
        24       5,        This court has jurisdiction and Defendant hæ negligently caused ¿cts to occur
        25       Maricopa County, State of Arizona, which give rise to this litigation.

        26       6.        Venue is proper       in this Coul      because the events that give rise     to this

        27       occurred within Maricopa Coung.

        28
                 7.     This action ìs brought pursuant to the A¡izona Civil Riehts             .4c1, A.R,S. 41-1461
                 Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 3 of 19



             I    seq., for ernployment discrimination and retaliation, and Mr. Badiani is entitled to         a


         2
                  rcasonable award of costs and attomeys' fccs against Defendant under A.R.S,         ¿lil¿et.
                  Equitable gnd cther reliefis sought under A.R.S. 4l-14ót et seq.
         3
                                                       6&NENAL ÁLLECAîTONS
         4
                  L         plainríff realleges ond reincorpor¿tes the forgoing Paragraphs as if fully set forth
         5
                  hercin,
         6
                  9.        Defendant Eli   Lilly   is a for'profit company.
         'l
                  10.       Mr. Esdiani was employcd with Eli Lilly as ¿ Sales Rcpresentative since May 9,
         I        2008.
         I        I   l.    Mr. Bsdiani was an exemplary empþee. Most recÊntly, he was thc top performer
        l0        fo¡ his dincict, and highly competitive nationwide.
        1l        12.       In 2012, Mr. Badiani was diagposed with ulceratíve cslitis. At that time, Mr.
        L2       Badiani was hospitalized, and notified the Company of his condition and need for leave.
Ëp
        l3       His condition was under control for a number of yeam.
{rË=
        14
                  13.      Unfortunately, in.January, 201?, issues relaæd to his condition worscnsq and Mr.
                 Badiani suffcred. IIe required additional leave to tend to these rçlated medicrl issues,
Eis¡Ë   l5
                 including responding to the colitis, as well as side diagnoses of deprcssion, and high
Ëll*    l6
                 blood prcssure.
ü3,     t7
                  14.      DespÍte providing information from his physician, his olaim for additional benefits
        18
                 and leave was denícd on       Apríl 2ß,2017.
        I9        15.       Mr. Badiani theu æked for a psychiafric fonm for evaluation, which he was told
        2A       hc had until.May lg,2017,to submit,
        2l        16. Mr, Badiani zubmitted that information on May 19, as requested. The Company,
        22       however, denied his rcquest for additional leave via lattcr dated May 24, 2016, and

        23       required Mr. Badiani to provÍde the requested information for additional loave or têturn

        24       to work no later than MaY 26,201.''

        25
                  17. On May 26, ZIll,Mr.              Badiani *otified thc Company that hc required additional
                 loave via    snail. IIe provided      his mosl rcceut doctor's notes, which confimed the need
        26
                 for additioual le¡ve until on or aror¡ttd July 18, 2017, He additio¡ally asked for           a
        21
                 reasonable accommodation            of additional leave. The Company never responded to this
        28


                                                                   -2-
                  Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 4 of 19



              I    email.

              2    18.       Latcr on May 2ó, 2017, Mr. B¡diani notified HR that hp would be unable to attçnd
                   work that day      -   thaf be rvas unable to   drive. He also spoke with his supervisor, and his
              3
                   supervisor u'as so concerncd about his bchavior, that he notified tbe police, who
              4
                   placed Mr. Badiani in an involuntary psychÍatric hold,
              5
                   19.      Via letter of tbat same date, the Company ærminated Mr. Badiani, dcspite Mr.
              6
                   B¡diani having provided the information requested in the May 24,2017, letter, and
              7
                   having callod in pursuant to the Company's policies and procedures.
              8                                  COANTT -ÅNZONÅ CIWL f,jGTTTS ÅCT
              I 2A.         Plaintiffrealleges and incorporatos byreference each and every allcgation
          l0       contained in paragraphs I through [ 9, inclusivc,
          lt
                   21,      The Defendsnt's ncts constitute a violatíon of tt¡e Aftzo¡a Civil Rigbts Act, in
€s        12
                  Flaiatiffhas been treated differently than his co-workers becauss of bis disability.
 { lË=    t3
jiäir              22,      The Defendant violated the Act by, among ofber reasons, engaging in a¡ uulawful
         T4
                  crnployment pnctice in discriminating against Plair¡t¡ff ¡nd terminatíng PlaÍntiff on May 26,
Ëiffä    l5
                  2018 because or on the basis of his disability,
Ëliu     tó
üx                             COANT        II - AMENICANS    TYTîH DISAßILTTTES ACT, A8            ÁMMNND
         t7
                  23'.      Plaintifftcalleges and incorporates by reference each and every allegalion
         r8
                  contained ín paragraphs I througlr 22, inclusivc.
         t9
                  24.       At all timcs material herelo, Plaintifr   wa$ an cmployee and Defenda¡¡ts his employer,
         ?0
                  covered by and within the mcaning of Title          I   of the Amoricans with Disabilities Act of 1990
         2'
                  (ADA), 42 UsC       l2l   l1(5)(a).
         22
                  25.     Ât all times material hereto, Plaintiffwas       and is an individual with a disabil.ity w¡thin the
         23
                  meaning of $3(2) of rhc ADA, 42 USC 12102(21.
         24
                  26.     Plaintiff is a qualificd individual with a disability as that tcrm is defined in the ADA,
         25
                  usc   ¡2r r r(8).
         26
                  27,    Plaintiffs ulccrativc colitis and dçression are physical impairme,nts that substantially
         27
                  limits one or more major life activities.
         28


                                                                    -3 -
                  Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 5 of 19



             I    ?8.     Plaintiff has a record of     a   physical impairmcnt that sr¡bstantially limits one or more major

             2,   life activities,

             3    29.     Defendant was aware of PlairtifPs condition.

             4    30.     Defendant rcgarded Plaintiffs condition as an impairment that substantially limited one

             5    or more major life activities.

             ó    31.     Plaintiff   s   disability, and/or record of a disabilify, and/or perceivcd disability was ¡ fsctol

             ?    that made a difference in Defendanl's decision to terminate his employment.

             I    32.     Defendont wrs predisposed to discriminate on the basis of disability and/or record of             a



             9    disability anüor perccived disability and ¡cted        i¡   ¡ccordsoco with that predisposition.

            IO    33,     The actions of Defeudants were intentional and willfr¡I, in deliberaùc disregard of and

            t1    with reckless indifferencc to the rights and sensibilities of Plaintiff'

            12    34.     As a direst and proximate result of Defendant's violation of Pleintiffo rights ar allcged
Ëp
            l3    Plaintiffs terms, conditiors, and prlvileges of curployment wcre adverscly affected'
-Et5:
 r I ciöË
É/,ili      l4    35.     As a direct and proximate result of Defendant's wrongful acts ¡nd omissions, Plaintiff

            l5    has sustained injurics and damages including but not limíled to, loss of es¡¡ings and earning
äi¡iä
Ë.1Íf       l6    capacity; loss     of   careêr opportt¡nities; loss of
(¡)' ;
ri2 ¡             physical and emotional dishess; humiliation a¡d
            t7
            l8    and loss of the ordinary ploas-ures of everyday

            19    cmployment of his choice

            20                                    UI * WßONGFUL TENMINATION
                                               COUNT

            2t    36,     Plaintiff heroby realleges and incorporates as thougb ñrlly set fortlr herein all of

            22    the allegations in the preceding paragraphs.

            23
                  37. Dcfendanr's            actions in terminating Plaintiff in the above fashion are injurious to

                  tlre public at larg€ and víolated public policy'
            24

            25
                  33.     As a direct and proximate rosult of unlawful termination of Plaintiff, Plaintifi has
                  suffered financial harm including but not limited to past and fl¡tu¡e wage and benefit
            26
                  Iosses, cconomic disadvantages, mental pain, anguish and suffering caussd by the acts                   of
            27
                  Defendant.
            28


                                                                       -4-
                     Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 6 of 19



                 I          COANT IV      - INTENfiONÁL INïLICTION              OF EMOTIONTTLD¡.f33ß',S,S

              2      39.       Plaintiff hereþ realleges and incorporates as though fully set forth hercin all
                     the allegations in thc preceding paragaphs.
              3

              4
                     40.       Thc above-described rotaliation and wrotgfirl termination by Defendant
                      intentional and malicious and done for the purpose              of   oausing Plaintiff to
                 5
                     humiliation, msntôl anguish and ernotional and physical distress. Defendant's conduct
              6
                     was fi¡rthcr done with û wanlon and reckle.ss disregard of the consequences to Plaintiff,
              7
                     41.       As a proximafe ¡esult of thc acts       alleged hgrein abovc, Plaintiff
              I      humiliation, mentat anguish and emotional and physical distress of mind and body in the
              9       form of foar, shock, afiger, worry, humiliation, nervousness, irritability, insomnia, loss
             IO      sppetite to all of Plaintiffs darnage in a sum to bc determined acco¡ding to proof at
             ll      time of   fial,
             l2       42.    As a direct and      proximate result    of the     aforsr¡entioned conduct        of thesc
-ag                  Defendants, and each of thcm, and as a furthcr, dircct and proximate rssult of Pláintiffs
QtË=        t3
Hl1Ê
 ! I .i4É            severe montal anguish, emotional distress, and physicat irUr¡ry, Plaintiff has suffered
É¿Íiã       l4
.9li¡l      t5
                     general and spocial damages, the cxact amount     will   be provtn at   ûial'
ElÊis
                      43. As a ñ¡rther, diroct and proximatc rèsult of the afo¡ementioned                     conduct
Ëliu        l6
.4.,
qD   ;.
     =               Defendant, Plaintiff has bcen a¡d    will continue to be injurod in his         ñ¡ture
            I7
                     occupation and incomo ín an amotmt which will be provcn at trial.
            l8
                     44. By reason of thc above describcd unlawful conducl and ths Defendant's nmongñrl
            l9       ter¡nin¿tion of Plaintitr, Defcndants h¿s ¿sted malibiously, despicably' oppressively and
            20       fraudulentty towards Plaintiff and    i¡ a willful and conscious dieiegard of his
            21       health, safety and feelings. Ðefendant has fr¡rther acted maliciously, despicably,
            22       oppressively and fraudulently and in willfr¡l and conscious disregard of his rights, health,

            23       safety and feelings to an additional extcnt which is unknown to Plaintiffat this tirne,

            24       is well known to Defendant. That by reason of tlre forcgoing, Plaintifl demands punitive
                     and exemplary damages f¡om Defçndånt, to the extent permitted by law, in s suff¡cient
            25
                     sum to be awarded by the trier of f¿ct at lhe time of    tial.
            26
                     45. Plaintiffreguesls an award of aftornoys' fees dnd costs against Defendant,
            27
                     46. Plaintiff is ñ¡rthcr entitlcd to prejudgment interest at the legal rat€ p€r annum
            28


                                                                -5-
                        Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 7 of 19



                    I    damages according to   prool
                   2

                   5
                                                  GENERÄL PNAYER FOR RELIEÍ'
                        \ryHEREFORE, Plaíntiff prays for relief tgainst Dsfend¿nt æ follows:
                   4

                   5
                               A.    Ordering the payment of compensatory damages in an omounl to bc
                                     detcrmined at trial;
                   6
                               B.    Awarding Plaintiff punitive damages in an amount suffrcictrt to punish the
                   7
                                     Defendant and to deter others from emulating its conduct'
                   I
                   I           c.    For back pay and ftont pay;

                               D,    For attomey's fÊes and oosts;
               t0
                               E.    For prejudgment interest and post judgmcnt interost at the maximum
               t1
                                     allowable ¡ate;
               t2
€e                            F,     For any other rcliof the court deems propcr
 QtË"          l3
Þ,4   I '-*
               t4
tå¡j¡
'ã gËs
  I
               ¡5       RESPECTFULLY STTBMITTED this 9ù day of November, 2Al'8'
É,,1Íé
(¡¡'           l6                                            STEPHAME R. LEACH, PLLC.
*t=    -
çID    à
               17

               l8
              t9                                               5 E. Camelback Rd., suite 700
                                                            Phocnix,   AZ   85016
              2A

              2t
              22

              23

              24

              25

              26

              27

              28


                                                                   -6-
Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 8 of 19




     EXHIBIT B
                  Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 9 of 19


     In tbe SuperJor Court of tbe Slrtc of Arlzon¡
     I¡ rnd Í'or ttc Cou¡ty of Mrrlcopr
     cancNu.¡$v 2 0               i ÍJ - û'l 4 û g            1
                                                                                                CüFY
     CIWL COVER SHEET. NEIV FIIING ONLY
                         (Plcû,cc Type or   Prinl)
                                                                                                          14     2Û18
                                                                                                                              CLERK
     Plaintifl¡Attomey@
  Attomcy BarNumbcr A23ßg

 Pl¡intiff¡ Namc(¡)t (Li¡t rll)                                                                Adú¡ø¡:
 Nell                                                                               2115Ê,,   Crm*¡dc     Rd..   9ult¡ ?{Xl
                                                                                    Phosnlr. AZ 85018


 (List rdditional plaintiffr on prgs hvo and/orattach             a   scparrtc chcct).

 Dsfendsnt's Namds): (Lirt All) EllLllly md Company


 (List additionål dofend¡nts on pågc tlvo and/or ¡üoch                a ecparatc   shæt)


 EMERGENCYORDER $OUGHT:                              I
                                                  rumrorury                           fuer           E   PrpvÍ¡io¡al   Renedy [J OSC
 fJehctlon Challcngc              E    Employø S¡nction
                                                                                                     (spoci&)
 Ü Fgt"r s(i) coMPLEx              LIT¡oATto[\t /IPPLIES.          Rüte g(i) ofrhe ndes       ofcÍù itociáurc defincs a ,.complðc cårc"
sscivll actions thrt rcquiru continuowjndioi*l manrgcnrenl A t)"¡c¡l o¡sE fuvolvcr ¡ lugt nrmbar ofwitnmtcs, a
substantial amount of documentary evide'nca, snd a largc nrunbcr of sepantcly rqrwcntod prrtier.
(À{uk approprialc,box oo pagc tv/o t6 to co¡nploxity, l¡ rddt4o! to lhe Natu¡r oiAclion case catcgory).

D-rrus cAsE Is BLIcIBLE FoR                    nfi       coMMBRcIAL couRT INDER ExIERJMENTAL RULE E.t. (Müicopa
County only.) Rule 8.1 dsfines s commçrcí¿l c¡¡c and establirhes cligibility uiæria for tho commcruial court. Glenerally, a
commcrciel crse primarily involvcs irsuer ariring from a busincst contr¿ct or businæs t¡¡nsaction. Howorcr, çogsurncr
äisn¡estions arc nol cligible. A oonsumcr tan¡aclion ie ono fhat ic primarily for pcrronal, family or howcbold purposçs.
Ple¡¡e rey¡Êr¡' Rule t.l for e complete ll¡t of the crltet{¡. Scc l¡ltf¡:{ÞUw.superiorpo.$ft,¡r.rqrico¡la,gpv/commefcial-courtl.
You must cbcck tbi¡ box if tlis is an eligible co¡nr¡e¡cial casc. In rddlüou, m¡rk fbe rpproprlete bo¡ bclow l¡ thc
'tN¡ture of Actlo¡r' s¡tc c¡tcgory, The word¡ "eligiblc for commersíd courl" mugt rppcar in thr coptiou oftbe original
complaht.

                                                            N.Afl,tnE Of'ÅCnOry
          (Placc an       sX'next to thcgre          casc   ertcgory that            accurably dcscribea your primary css€.)
                                                                                             Durrgo
                              Injury                                                       Mrlpnaicc
                                                                                                 -   Othcr profe*sionat


                                                                                           (Sreci&)
            Liability - Asbestos
            Liability * Tobacco
            Liabil ity   -   Toxic,/Other                                                      D.O
               Torr


Novcmber20,20lJ                                                   Pago I
                            Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 10 of 19
     b
                                   or statçd)
                                                                             lsGlt[ssrFrEp crvrL:
                                                                             Ll.¡Adminishativc Rcvicw
                                                                                 (Scc lowcr court appcat covcr shcct in Maricopa)
                                                                             _
                                                                             l-lTrx Appcal
                                                                                   othor t¡x m¡ttcfr¡ m¡st b€ filod in tl¡s,{Z T¡x Cour)
1'                                                                                            Jud¡meot
                       Contsacl (i.e. Brcaoh of Contract)                                Corpur
                           hocccd¡-S¡le                                                    Tcnmf Dirput+ Otlrø
                                Dcfccts (ResidcatirVCommeæial)
                               10 Nincloco Sfir¡ctùr€*                                                                       r)
                                   or Molr Sruoturcs                                          of F¡cttul Innocørco (A.R-S, $t2-771)
                                                                                              ofFrcfu¿l lmpnopø Party Status
                                                                                             Adult(A.R.S. !4û45¡)
                            Ac'tim¡ (Forciblc ¡nd Spccial Dctaincn)                   Judgrnalt
                           ofNrme                                                         Sadcmcnt (A"R.S.         $ I 2.29{rl   )
                              ofJudgmæt                                                    Conscrrrrturlþ (Sa& B¡r)
                           Judgmcat                                                            Pra¡tico of   I¡w   (Statc   Br)
                      Titlo                                                                    Dcporítion for Forcign Juri¡diction
                                                                                         Attcnd¡ncs of hi¡srsr
                           Ch¡lleogc                                                         of Di¡oontinua¡roe
                       Employer Srncior¡ Aclíon (A,R,S. $23-2 I 2)                        Deporition for Foruign Jurisdiclion
                             agalnst Worþ¡cc H¡rrssmcnt                                   Dønrín-LigåtRril Only
                             egainst Hrrassmeirt                                               Autornobilc Only
                     Poualty                                                              Bi¡th Certific¡tc (Ä.RS. 036333.03)
                      Rights (Not Goocral Steam A{udication)                                   Disputc- D¡rcti¡¡ination
                  Proputy                                                                      Dirp,utc.Otbø
                     Yiolent Pcr¡or ("{.R.S, $36-3?04)
         _   (Except MuÍcopa Coumy)
         lJMinor Abortíø   (ScÉ Jwcnilc in Maricopa County)
         Llspcci¿l Action againl I¡ws¡ Courts
         _(See       lower cou¡t appeel cover sheet in Maricopa)
         Lllmmigration Enforcsmsnt Challêflgc (g0ló01, ¡-50e
             I   l-losr)

                                                        SOMPLE)(ITYOFTTD Cå.SE
          If you markcd          the box on page one indicatiag that Complex Litigation applies, place an      "X'    in the box of no
                                                         lcss thsn one of thc followingl
                                  Regulation
                                Þefsct with many parlics o'r sûr¡ctures

                                                   partics
                                                   manypafies
     [Ctass.4ction Claims
     nlnsurancc Coverage ClaÍms ariring from the above.listed               case types
     [A          Complcx Case as defïned by Rule 8(i) ARC?

     Addilional Plaintiff(s)




     Additi onal Defendan(s)



     Novornber 20, 2015                                            Prgc 2
Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 11 of 19




      EXHIBIT C
                  Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 12 of 19



              ¡         Stcnhanic R. Lcach #0237391
                        STËPHAME R. LBÀCH. PLIC
              2         2415 E. Cnmclback Rd., Suitc 700
                        Phocriix, AZ 85016
              3                        (ó02) 753-9276

              4

              5         Attorneys for Ncil B¿diani
              6                        TN TTTE      SUPtrR¡OT COURT OF TTIE STATE OF.AruZONA
                                               TN AIIÍT' FÛR TTIE COUNTY OF MAruCOPA
              1

              I     Ncil Ðadiani,                                                cv201s-01 4091
             9                         Plaintiff,                             SUMMONS
                    v.
         t0
                    Eli Lilly and Cornpany,
         lt
                                       Defend¿nt.                                           \           ,,,i it. ì ;'.,          ,jlli         I i;'t'!-i'{ '
                                                                                    . i             |                       ta

{s       I2                                                                                         t.i"       rt   :':í |í:i    1-,r    1v''i'        ;ji

         l3                                                                                     ,t. !.,!. , l-4t".,,,i
'$lËu              FROM THE STÂTE OF ARIZON.A. T0: Ëli Liily and Company
         14
                                                                                    .i    ¡l:      f)r't:;lt¿1t¿ìiei'                    t'¿
                   I'    Â lawsult lss beçn filed agahrt you. A copy of the lawsuit.aod othø aourtçapsrs
i+¡ïå    I5
                   ori you with this "Summons".
                                                                                                                                                  are served

ËlËu     t6
ãr,      t7
                   2.    If you do not rvant s judgmeil or order takcn against yol without your iuput, you must filo an
                   "A¡slvef" or a "Rcspoüse" in writing with      ttre court, and poy the filing fce, if yoi do not file an
                   "Anslryêr" or 'T.csponsc" tbe othø parly may be given the relief requJsted in úis&er petítion or
         IE
                   C-omplaint. To fils your "Attswe/' or "Response" tåks, or send, tllo "Aûswert' or "Re6pous€t'to
         t9        the:

        za                a   officc of the clerk of   the suparior courl, 201 west Jeffsrson sbeet, phoenix, Arizona
                              85003-22S5 0R
        2t                a   offico of the clerk of the superior   courl   18380 Nortb 40ù street, phocnix, Arizona
                              .85032   0R
        22
                         I    office ofthe clcrk of tho supcrior cou4222 East Javelina Avenue, Mesa, Arizona
        23                    85210ó201 oR
                         a    Offrce of the Clcrk of the Supcrior Couñ, 14264 lVcst Tieffa Buena Lane, Surprise,
        24                    Arizoaa 85374.

        25
                  Mail a copy of your "Response" or "Anãrtsr" to thc othcr psrty at the address listed on the top                                               of
        26        this Summops,

        27        3. If this "Summor¡s" and the other couf papen¡ wert scrvcd on you by a registe,red process
                  setvü or the Sheriff, withi¡ the State of Arizona, your "RespongË" or "Â,nswer" must bc filed
        28        within TIVENTY (20) CÁ,LENDAR DAYS from the datc you werc served, uot counring tûe day
                 Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 13 of 19
     ¡


             I    you ìvere served, If this "Summons" and the other papers were sorved on you by a registerod
                  procçss servsr or tha Shtriff outside the State of Arizona, yot¡r Response must ¡e f¡ç6 wir¡in
             z
                  TIIIRTY (30) CALENDAR DAYS f¡om the date you were scrved, nor counting the day you
             3    were served. Service by a registored proce$ ssrvGr or tåe Sheriff is complote whsn made.

             4   4. You    can get a oopy of thc cowt papør filed in this case ûom the Petitionø at thc ¡dùcss
                  listed at the top of the precediig page, ûom the Clcrk of the Superior €ou¡r's Customer Service
             5    Center¿t:
             6
                       r   201 West Jsfforson Sræt, Phoenix, Arizona Ei003-220i OR
             7         r   18380 North 40tl'ttrcet, Phoenix, Arizona 85032 OR
                       r   222 Sast Javclina Avørue, Mcsa, Ariaona 85210-6201 OR
             I         t   14264 tVcst Tiena Buena Lane, Surprioc, Arízona 853?4.

             I    5,  Requests for reasonablc accommodation for pcrsons with disabilities must be made to the
            l0    office of the judge or commissioner assigrred to the casc, at loast tc¡r (10) judicial days bcfore
                  your scheduled qnut datc.
            ll
                  6. Requerts for an interprctor for persons with limited Engtisb profioienoy must bemade to thc
8s          12    oftïcc of tte judge or commi¡sioner assigncd to
                 ofyour scheduled aouf     dûfo.
                                                                                           judicial days in advancc
{tË"
sl?g        13
 r I ciFÉ
            L4
iåüi¡                                    SIGNSÐ
FIËië       t5

älÍu        t6                           CHRIS DEROSE,                                 COURT
F)   .r.
            t7
            t8                           By Deputy Clerk

            t9
            20

            vl
            22

            23

            24

            25

            26

            27

            28


                                                                 -2-
Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 14 of 19




      EXHIBIT D
           Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 15 of 19


                                                                                                     üËRosE,   ttË RA
Valleywide Process Service                                                                ,ritnn,s                 DË,Ê

2931 E. Marco Polo
Phoenix, AZ 85050                                                                                 RoMERo, FttEo
{6a?}262'25ss                                                                            ilil   gtc ¿6 Ail il¡ z¡
                         IN THE SUPE,R.IOR COURT FOR THE STATE OF ARIZONA
                               IN A}.IÐ FOR TTIE COI}NTY OT },ÍARICOPA


NEIL BADI.ANI                                        )         Case No: CV20t8-014091

            Plai¡tiff,                               )
                                                     )   DECLARATION OF DELTVERY BY
vs,
                                                     )      PRIVATEPROCESS SERYER
ELI LILLY AND COMPAI.TY,                             )

            Ðefendant.
                                                     )



Jack Cox upon his oath and personal knowledge states ss follows:
      1. I am over twenty    on€ yesrs of agc, sufer no   le$¡ disabilities   and I am lic€nsed in Maricopa County as

           a privatc prosess servcr;

      2.   On Decêmber 5, 2018 at I l:28 a.m., I deliv€rÊd 10 ELI     LILLY by and thrcugh       thp Nation¿l Registered

           Agents Êt 3800 N. Ccnfal Ave f1460 in Phoenix, Arizona the Summons; Complaint; Civil Cover Sheet;
           Jury Trial Dcmand filed witb/issrtcd by this Honorabls Court in this nr¿ttq by delivery        ø María
           Martinez st¿led ar¡tlrorized to accept;
      3. the fee for this service   w¡s $50.00.

I swçar under penslty of perjury pursuent   þ   the A.RC.P 80(Dthis      day ofÐccember,2018 thatthe foregoing is
tn¡e asd coïçqt.


                                                                       Cox
Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 16 of 19




     EXHIBIT E
      Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 17 of 19




 I    Jennifer R. Yee (SBN No. 029651)
 )     Snell & Wilmer L,L.P,
       One Arizona Center
 3    Phoenix, Arizona 850A4-2202
      Telephone: 602-382-6565
 4
       Fax: 602-382-6070
 5
      jryee@swlaw.com

 6    Attorneys for Eli Lilly and Company
 7

 I                                UNITED STATES DISTRICT COURT
 9                                         DISTRICT OF ARIZONA
r0
      NEIL BADIANI, a single person,
ll                                                      No.
t2                            Plaintiff,

l3    v                                                 DECLARATION OT MARY HEDLUND
                                                        IN SUPPORT OF DEFENDANT ELI
t4    ELI    LLLY AND COMPANY, an                       LILLY AND COMPANY'S NOTICE OF
l5
      Indiana corporation,                              REMOVAL TO THE U.S. DISTRICT
                                                        COURT FOR THE DISTRICT OF
                              Defendant.
r6                                                      ARIZONA
t7
l8
l9              I, Mary Hedlund, in accordance with 28 U.S.C. $              1746, make this declaration
20    under oath and penalty of perjurY.
2t              t.     My name is Mary Hedlund. I am          a resident   of lndiana, where I work   ûs the

t',    Manager, HR, Compensation Administr¿tion, for Eli            Lilly   and Cornpany   ("Lilly"). I am
23     over lB years of age and of sound mind,                I have personal    knowledge    of the facts
24     contained herein.
25              Z,     Lilly is   insorporated under the laws      of the State of Indiana and has its
26        principal place of business in the State of Indiana.
27              3,     In my capacity as the Manager, HR,           Compensation Administ¡ation, for

28        Lilly, I have access to certain business records of Lilly, including Neil Badiani's payroll

                                                                    MARY HEDLUND DECL. IN SUPPORT OF
                                                                       DEFENDANT'S NOTICE OF REMOVAL
     Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 18 of 19




 I    information. A true and accurate copy of Badiani's Badiani's payroll information from
 ,    2017, with certain information redacted,        is   attached as   Exhibit   1.   The payroll
 3    information details Badiani's compensation from 2017 generated from Lilly's computer
 4    records. It is Lilly's regular business practice to retain such records.
 5           4.       According to Lilly's records, Badiani's address is 10105 E. Via Linda, Ste

 6   103, Scottsdale, A¡izona 85258 and his income taxes have been withheld in the State         of
 7   A¡izona.

 8           5.       Plaintiffls semi-monthly pay rate, prior       to the termination of      his

 9   employment in May 2017, was $3,775.83 (or $7,551.66 per month).

l0
u
l2           I   declare fo the best of my knowledge under penalty of perjury of the laws of the

l3   United States that the foregoing is true and correct.

t4
l5   Dated

l6
l7
r8

t9

20

2t
22

23

24

25

26

27

28

                                                   -2-
                                                                 DEFENDAM'S NOTICE OF REMOVAL
                                                Case 2:19-cv-00069-JJT Document 1-1 Filed 01/07/19 Page 19 of 19
Lìi.lY:iSA' ILC                                           Enp. Crp,/S?rp:       lll .'   ': a   i.eS Associates            Coap¿n.r':         .'al   5
Lrliy Corpo:ate Ce:l:.jr                                  Pa-v tseg DaLe:       :-1,'1.1,,'ir-                             Check     ìr'o:
Payroll Disburserìerr: LìC1î.'3                           Pay   in'J làr€: .-'t:./:C1l                                     Checìk    Dê ì:É   '!2/       15/2jri
IncjianapoLjs 1N 46:¿i

Mr NeiI Badiâni                                           clobaL lD:

                                                                                                                                              F
                                                                                                                           !À\   Ð¡,TA          lecìeraL                  AZ   S*.aLe
10105 E     via Linda                                     Cost Cnt¡:                                 Fhoenix South DIAB MaiiLä] SLdL:
Ste   103                                                 Pay Rate:                                  US - Semi ncnthly Allowances:
Scolts.lale AZ     8525E                                                                                                   Äddf-pct.:
                                                                                                                           F.drii .l¡,: . :


                                              }iOURS AND EÄRNII.]GS

                                                            Current
                                                                                                                                                                          -
Description                                 Hours Pay -Rate               iarn:    r.,¡.,                     -YTD-
                                                                                                               Earnings    Descrj.pt.i.Õn                          Current                 YTD

                                                                                                                          WIH EE Feileral                                         s, c00 . 08
                                                                                                                           OASDI ËÐ EeCerål                          36.57        2,459.95
                                                                                                                          lledcarEE Federal                           8.55              575. 31
                                                                                                                          w/H E5 Ari.zona                                         1, Ci   i .85




                                                                                                                                                                    II
              BE'ORE-ÎÀ\   DEDLICT] CI,¡S                               AiT:R-I¡.:{.            DgDUCTT ONS                                              MEMO

Descriplicn                 CrrretL                 YT¡ Descript:orr                              Current             YTD ÐescripLion                           Current                   YTÐ




?otal-:                         II                                                                   I            I
                                  TOTAL     GROSS               !ì-2   GROÞ-S                                                     TCTAL DEDLjCTIOI'IS                              NEÏ'    PAY
